Citation Nr: 1421512	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO. 11-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of that hearing has been associated with the claims file.

The Board notes that the Veteran's VBMS profile lists the authorized representative as the Minnesota Department of Veterans Affairs.  However, after review, the Board finds that this is incorrect and the representative of record is in fact the American Legion.  Specifically, the most recent VA form 21-22 dated May 2011 lists the American Legion as the representative.  Furthermore, a letter also dated in May 2011 reflects that the Veteran intended to replace the Minnesota Department of Veterans Affairs with the American Legion.  As such, the Board finds that the American Legion is the correct representative of record.


FINDING OF FACT

The most probative and competent evidence of record does not demonstrate that the Veteran has a currently diagnosed DSM-IV mental health disorder for which service connection may be granted.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

The Veteran also testified at an October 2012 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the American Legion.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and etiology of his PTSD.  The VLJ also indicated that in pre-conference discussion it was determined that no additional evidence would be submitted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

A VA examination was conducted in April 2011 in connection with the Veteran's claim.  Review of the April 2011 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Service Connection - Acquired Psychiatric Disorder

Throughout the course of this appeal, the Veteran has repeatedly stated that he has PTSD, depression, and anxiety.  However, while the Veteran is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as diagnosing a psychiatric disability such as PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Instead, competent medical evidence is required to diagnose anxiety or depression and to determine whether the Veteran does in fact meet the DSM-IV criteria for PTSD.  38 C.F.R. § 3.304(f).

Initially, the Veteran's service treatment records (STRs) do not reflect a diagnosis of a mental health disability in service.  Specifically, the Veteran was treated for chronic back pain, various colds, and foot pain.  A post-deployment health assessment examination conducted in January 2009 reflects that the Veteran endorsed symptoms of forgetfulness, trouble concentrating, trouble sleeping, and increased irritability.  However, the examiner did not diagnose a mental health disability at that time.  Notably, the Veteran also denied symptoms of being constantly on guard, nightmares, avoidance, detachment, or feeling that he was ever in danger of being killed.  A July 2009 re-assessment report indicates that during the previous month the Veteran had been constantly on guard, watchful, or easily startled.  The examiner did not diagnose a mental health problem or refer the Veteran for further mental health evaluation.  An administrative printout listing the Veteran's visits to DOD military treatment facilities reflects that he complained of backache not otherwise specified, a history of a fall, and anxiety not otherwise specified.

The medical evidence in this case includes VA treatment reports.  A January 2010 report contains negative PTSD and depressions screens.  A March 2010 mental health evaluation diagnosed the Veteran with cannabis and alcohol dependence.  A March 2010 traumatic brain injury (TBI) assessment report reflects that the Veteran had not been diagnosed with PTSD but endorsed symptoms of anxiety, irritability, and lability.  The Board notes that the Veteran also reported involvement in an IED explosion that resulted in a TBI; however, his service treatment records do not reflect that he was ever involved in such an incident.

Vet Center treatment notes dated between April 2010 and February 2011 reflect that the Veteran was treated for symptoms of PTSD.  An April 2011 letter from the Veteran's Vet Center counselor is also of record.  In the letter the Vet Center counselor acknowledges that the Vet Center does not diagnose mental health disorders but goes on to state that in his professional opinion the Veteran demonstrated signs and symptoms consistent with PTSD.  The Veteran also submitted a private opinion in December 2012 indicating that he was struggling with PTSD.  The opinion did not contain any rationale and does not appear to apply the DSM-IV criteria.

In connection with his claim the Veteran was provided a VA examination in April 2011.  After a review of the claims file and interview with the Veteran the examiner diagnosed cannabis and alcohol dependence.  The examiner noted that the reported stressors did not meet the Criterion A required for a diagnosis of PTSD.  The Veteran reported that his most stressful in-service event involved a friend dying in a motor vehicle accident.  The Veteran did not witness the event but heard about it later.  His reaction was one of anger and confusion; he did not feel intense fear, helplessness, or horror.  The Veteran also described an incident involving the death of his commanding officer.  Again the Veteran did not witness the event but heard about it later.  He endorsed feeling confusion and emptiness but not intense fear, helplessness, or horror.  Lastly, he reported that a friend died in Minnesota from cancer while he was still in service.  The examiner indicated that this did not qualify as a stressor under Criterion A.  The examiner further noted that the Veteran also did not meet the Criterion B requirements and probably did not meet the Criterion C, D, E, or F requirements either.  A Minnesota Multiphasic Personality Inventory-2 (MMPI-2) test was deemed invalid as the Veteran over endorsed symptoms, specifically, the Veteran endorsed more deviant symptoms than psychiatric inpatients.  At the examination the Veteran reported smoking marijuana since he was 13 and using ecstasy since 17 or 18.  He also reported using cocaine and drinking heavily.  During the interview the Veteran was smiling and laughed frequently although he described his mood as uptight and easily angered.  The examiner concluded that the Veteran's stressful events had to do with him hearing about the death of friends and were not the result of fear of hostile military or terrorist activity.  Additionally, he noted that the Veteran denied re-experiencing symptoms and symptoms that he did endorse were likely a side effect of his heavy drug and alcohol use.

As described, the evidence does not support finding that the Veteran has a currently diagnosed mental health disorder.  While the Veteran has demonstrated symptoms of depression and anxiety, the most probative and competent medical evidence does not reflect a diagnosis of PTSD, depression, or anxiety.  The Veteran's STRs do not reflect that he was diagnosed with a mental health disorder in service, although they do indicate that he complained of anxiety.  Both the March 2010 VA treatment report and April 2011 VA examination report reflect that the Veteran was diagnosed with cannabis and alcohol dependence.  Furthermore, the Board finds the VA examination to be highly probative as the examiner conducted a thorough examination and specifically addressed the DSM-IV criteria required to establish a diagnosis of PTSD.  Conversely, the December 2012 private opinion does not contain an evaluation of the DSM-IV criteria and it is not clear from the opinion itself what information the examiner relied on in reaching his conclusion that the Veteran was struggling with PTSD.  Additionally, by his own admission, the Vet Center Counselor stated that he did not diagnose mental health disorders.  Regardless, the April 2011 Vet Center opinion only concludes that the Veteran experiences symptoms consistent with PTSD and does not actually diagnose the Veteran with a mental health disorder.  Accordingly, both the private opinion and the Vet Center opinion are afforded little probative value in comparison to the April 2011 VA examination.  Therefore, the Board finds that the Veteran has not been diagnosed with a current mental health disorder.

In sum, while the Veteran is competent to report what he experiences, medical expertise is required to diagnose a complex illness such as a mental health disorder.  As described above, the most probative medical evidence does not support finding that the Veteran is currently diagnosed with a mental health disability.  In the absence of proof of a disability during the period on appeal, there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability must be denied.

In reaching this decision the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. Service Connection - Alcohol Dependence

While the Veteran has not claimed entitlement to service connection for alcohol or drug dependence secondary to an acquired psychiatric disorder, the Board notes that he has been diagnosed with cannabis and alcohol dependence.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2013).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2013).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2013).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2013).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508 § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In the decision above, the Board denied the Veteran's claim for entitlement to an acquired psychiatric disability; therefore, service connection may not be established for alcohol or drug dependency as secondary to nonservice-connected psychiatric disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


